The judgment of the court was pronounced by
Eustis, C. J.
This is a case iu which the husband- and-wife bound themselves jointly and severally in a promissory note to tne plaintiffs, and executed a mortgage simultaneously to secure the payment of it. The- amount they acknowledge to have received in the act of mortgage, which contains a formal renunciation of the rights of the wife.
The charter of the Mechanics' and Traders' Bank confers on that corporation1 similar privileges to those conferred on the Bank of Louisiana in making loans on mortgages, taking security, and enforcing the payment thereof.
The rights which the latter institution would have in a case of this kind we have determined in the suit of the Bank of Louisiana v. Farrar, 1 An. Rep. 49.
To grant a new trial on the showing oí the appellant in her very informal affidavit, would be an undue interference with that discretion- which judges of the first instance are, from their opportunities, best qualified to exercise.

Judgment affirmed.